Oo feo ND OH FP WY NY

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:13-cr-00310-JCM-CWH Document 147 Filed 09/11/20 Page 1of1

 

  

UNITED STATES DISTRICT COURT

 

 

 

——~FILED —— RECEV
——— ENTERED ——seRveD ON
COUNSEL/PARTIES OF RECORD

 

SEP 11 020
DISTRICT OF NEVADA
hae ~ CLERK US DISTRICT COURT
6 DISTRICT OF NEVADA |
UNITED STATES OF AMERICA, Case No. 2:1 3=cr-00S TOFENFEWH DEPUTY
Plaintiff,
WAIVER OF RIGHT TO APPEAR IN
v. PERSON AT CRIMINAL PROCEEDING
CHARLES HOFFMAN,
Defendant.

 

I understand that I have a right to appear in person in court at the Revocation of
Supervised Release proceeding in this case scheduled for September 11, 2020. I have been
advised of the nature of this proceeding and my right to appear in person at this proceeding. I
have been informed that I may appear by video teleconference, or telephone conference if video
conference is not reasonably available, in light of the spread of the COVID-19 virus in the
District of Nevada and in order to protect my health and safety, as well as those of the attorneys,
the court and court staff.

Understanding my right to appear in person at this proceeding, I knowingly and
voluntarily waive my right to appear at this proceeding in person, and I consent to appear by
video teleconference or by telephone conference where the video teleconference is not
reasonably available. I consulted with my attorney prior to deciding to waive my right to appear

in person at this proceeding.

 
  
 

for Charles Hoffman 9/1/2020

 

Defendant’s Signature (date)

sacs oy 9/1/2020

a cle la—
Signatur Qh fes

Rebecca A. Levy Sa yres © . (Kakaa (ne

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

=

    
   

Signature of Defendant’s Attorney (date) Judge

“20

 

 
